PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/304,399
Filing Date: 13 June 2014 
Appellant(s): Minoo et al



__________________
Kurt Rohlfs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 9, 2021, appealing from the Final Office action mailed December 9, 2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated December 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, 10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., US 2014/0037015 A1 (with priority to US PRO Application 61/809102), hereinafter referred to as Ye.

Regarding Claim 1, Ye discloses a method comprising:
determining, by the computing device, a first filter to determine an first up-sampled value for a first layer for a video, wherein the first filter has a first set of coefficient values of [−1, 3, −9, 47, 31, −10, 4, −1] assigned to the filter (Ye Table 4 – Table 4 illustrates a set of coefficient values with a 16-phase luma up-sampling filter);
Ye [0043] – The relative positions of the pixels in the BL and EL pictures may be examined and the sampling of grid offsets may be determined The relative positions that may be examined may include the upper-left pixels in BL and EL pictures; Table 4 – Table 4 illustrates a set of coefficients when a phase of 0-15 is selected); and
outputting, by the computing device, the first up-sampled value for use in coding a second layer of a higher resolution than the first layer (Ye [0030] –  To encode the subsequent higher layers, the base-layer reconstruction Y1, an approximation of the higher layer resolution levels, may be utilized in the encoding/decoding of the subsequent layers);
determining a second filter, wherein the second filter has a second set of coefficient values of [−1, 4, −10, 31, 47, −9, 3, −1] assigned for the second filter (Ye Table 4 – Table 4 illustrates a set of coefficient values with a 16-phase luma up-sampling filter);
determining a second up-sampled value by applying the second set of coefficient values of [−1, 4, −10, 31, 47, −9, 3, −1] to the plurality of sample values (Ye [0043] – The relative positions of the pixels in the BL and EL pictures may be examined and the sampling of grid offsets may be determined The relative positions that may be examined may include the upper-left pixels in BL and EL pictures); and
outputting the second up-sampled value for use in coding the second layer of the higher resolution than the first layer (Ye [0030] –  To encode the subsequent higher layers, the base-layer reconstruction Y1, an approximation of the higher layer resolution levels, may be utilized in the encoding/decoding of the subsequent layers).
However, Ye further teaches wherein the selected image filter set comprises similar coefficients for phase shifts of zero through fifteen (Ye Table 4 from 61/809102). The Examiner asserts that the differences between Ye's variables and the Applicant's amount to the results of routine optimization, in that Ye teaches setting the first number of each filter to begin with zero, quickly decrease and gradually increase back to zero with increasing phase, setting the last number to begin zero, gradually decrease and quickly increase with increasing phase, and the middle numbers to inversely and linearly increase and decrease with respect to each other with increasing phase. In light of the aforementioned teachings and the minor differences in variables, there is no evidence indicating the Applicant's specific filter variables are critical to the filtering operation, and it is accordingly not inventive to discover the optimum or workable ranges of filter values by routine experimentation. 
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the filter coefficients because Applicant has not disclosed that the claimed filter coefficients provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected a slight variation in the output as the coefficients may be tailored to create a different result because the coefficients are not exactly the same, however, would still perform at a slight, insignificant difference due to the changes in coefficient values.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ye’s filter coefficients to find an optimal interpolation result and also is prima facie obvious to modify Ye to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design, optimization consideration which fails to patentably distinguish over the prior art of Ye. Merely carrying forward a filtering concept like that disclosed by Ye, and involving only changes in proportion in order to do the same thing as the original invention, by substantially the same means, does not in itself amount to patentability, even though the changes may produce better results than prior inventions, or be optimized for a specific dataset (see MPEP 2144.05(II)(A)).

Regarding Claim 2, Ye discloses the method of claim 1, wherein a phase offset for the first filter is a 6/16 phase offset and the phase offset for the second filter is a -6/16 phase offset (Ye [0064] and Table 4 – Row where phase (p) is 6 and 10 contains the set of coefficients to be used) (Phase 10/16 and -6/16 are one in the same).

Regarding Claim 4, Ye discloses the method of claim 1, further comprising: communicating information for the set of coefficient values from an encoder to a decoder, the information allowing the decoder to determine the set of coefficient values assigned for the filter (Ye Fig.3 – EL Encoder, BL Encoder and MUX; Fig.4 – DEMUX, EL Decoder and BL Decoder; [0034] – After encoding, the video packets of the BL bit-stream and/or the EL bit-stream may be multiplexed together to form the scalable bit-stream, which is sent to the scalable decoder).

Regarding Claim 7, Ye discloses the method of claim 4, wherein the information comprises a flag indicating a method to use to determine the set of coefficient values (Ye [0046] – In table 2, syntax of ‘if(sampling_grid_info_present_flag)’ illustrates whether there is grid information and if the information is present, the offset information would be provided).

Regarding Claim 9, Ye discloses the method of claim 1, wherein the up-sampled value is used for encoding the second layer (Ye Fig.3 – EL Encoder; [0034] – The EL video may be encoded after the up-sampling by the EL encoder).

Regarding Claim 10, Ye discloses the method of claim 1, wherein the up-sampled value is used for decoding the second layer (Ye Fig.4 – EL Decoder; [0035] – The scalable coding system may mandate the up-sampling process in the decoder in Figure 4).

Regarding Claim 23, Ye discloses an apparatus comprising:
one or more computer processors (Ye [0117] – the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor); and
a non-transitory computer-readable storage medium comprising instructions (Ye [0091] – The non-removable memory 130 may include random-access memory (RAM), read-only memory (ROM), a hard disk, or any other type of memory storage device), that when executed, control the one or more computer processors to be configured for:
determining, by the computing device, a first filter to determine an first up-sampled value for a first layer for a video, wherein the first filter has a first set of coefficient values of [−1, 3, −9, 47, 31, −10, 4, −1] assigned to the first filter (Ye Table 4 – Table 4 illustrates a set of coefficient values with a 16-phase luma up-sampling filter);
determining, by the computing device, the first up-sampled value by applying the first set of coefficient values of [−1, 3, −9, 47, 31, −10, 4, −1] to the plurality of sample values (Ye [0043] – The relative positions of the pixels in the BL and EL pictures may be examined and the sampling of grid offsets may be determined The relative positions that may be examined may include the upper-left pixels in BL and EL pictures; Table 4 – Table 4 illustrates a set of coefficients when a phase of 0-15 is selected); 
outputting, by the computing device, the up-sampled value for use in coding a second layer of a higher resolution than the first layer (Ye [0030] –  To encode the subsequent higher layers, the base-layer reconstruction Y1, an approximation of the higher layer resolution levels, may be utilized in the encoding/decoding of the subsequent layers);
determining, by a computing device, a second filter to determine an upsampled value for the first layer of the video, wherein the second filter has a second set of coefficient values of [−1, 4, −10, 31, 47, −9, 3, −1] assigned for the second filter (Ye Table 4 – Table 4 illustrates a set of coefficient values with a 16-phase luma up-sampling filter);
determining, by the computing device, the up-sampled value by applying the second set of coefficient values of [−1, 4, −10, 31, 47, −9, 3, −1] to the plurality of sample values (Ye [0043] – The relative positions of the pixels in the BL and EL pictures may be examined and the sampling of grid offsets may be determined The relative positions that may be examined may include the upper-left pixels in BL and EL pictures); and
outputting, by the computing device, the second up-sampled value for use in coding the second layer of the higher resolution than the first layer (Ye [0030] –  To encode the subsequent higher layers, the base-layer reconstruction Y1, an approximation of the higher layer resolution levels, may be utilized in the encoding/decoding of the subsequent layers).
However, Ye further teaches wherein the selected image filter set comprises similar coefficients for phase shifts of zero through fifteen (Ye Table 4 from 61/809102). The Examiner asserts that the differences between Ye's variables and the Applicant's amount to the results of routine optimization, in that Ye teaches setting the first number of each filter to begin with zero, quickly decrease and gradually increase back to zero with increasing phase, setting the last number to begin zero, gradually decrease and quickly increase with increasing phase, and the middle numbers to inversely and linearly increase and decrease with respect to each other with increasing phase. In light of the aforementioned teachings and the minor differences in variables, there is no evidence indicating the Applicant's specific filter variables are critical to the filtering operation, and it is accordingly not inventive to discover the optimum or workable ranges of filter values by routine experimentation. 
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the filter coefficients because Applicant has not disclosed that the claimed filter coefficients provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected a slight variation in the output as the coefficients may be tailored to create a different result because the coefficients are not exactly the same, however, would still perform at a slight, insignificant difference due to the changes in coefficient values.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ye’s filter coefficients to find an optimal interpolation result and also is prima facie obvious to modify Ye to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design, optimization consideration which fails to patentably distinguish over the prior art of Ye. Merely carrying forward a filtering concept like that disclosed by Ye, and involving only changes in proportion in order to do the same thing as the original invention, by substantially the same means, does not in itself amount to patentability, even though the changes may produce better results than prior inventions, or be optimized for a specific dataset (see MPEP 2144.05(II)(A)).

Regarding Claim 24, Ye discloses the apparatus of claim 20, wherein a phase offset for the filter is a 6/16 phase offset, and wherein a phase offset for the second filter is a -6/16 phase offset (Ye [0064] and Table 4 – Row where phase (p) is 6 and 10 contains the set of coefficients to be used) (Phase 10/16 and -6/16 are one in the same).

Regarding Claim 25, Ye discloses a method comprising: 
determining, by a computing device, a filter to determine an up-sampled value for a first layer for a video, wherein the filter has a set of coefficient values of [-1, 3, -9, 47, 31, -10, 4, -1] assigned to the filter (Ye Table 4 – Table 4 illustrates a set of coefficient values with a 16-phase luma up-sampling filter); 
determining, by the computing device, the up-sampled value by applying the set of coefficient values of [-1, 3, -9, 47, 31, -10, 4, -1] to the plurality of sample values (Ye [0043] – The relative positions of the pixels in the BL and EL pictures may be examined and the sampling of grid offsets may be determined The relative positions that may be examined may include the upper-left pixels in BL and EL pictures; Table 4 – Table 4 illustrates a set of coefficients when a phase of 0-15 is selected); and 
outputting, by the computing device, the up-sampled value for use in coding a second layer of a higher resolution than the first layer (Ye [0030] –  To encode the subsequent higher layers, the base-layer reconstruction Y1, an approximation of the higher layer resolution levels, may be utilized in the encoding/decoding of the subsequent layers).
However, Ye further teaches wherein the selected image filter set comprises similar coefficients for phase shifts of zero through fifteen (Ye Table 4 from 61/809102). The Examiner asserts that the differences between Ye's variables and the Applicant's amount to the results of routine optimization, in that Ye teaches setting the first number of each filter to begin with zero, quickly decrease and gradually increase back to zero with increasing phase, setting the last number to begin zero, gradually decrease and quickly increase with increasing phase, and the middle numbers to inversely and linearly increase and decrease with respect to each other with increasing phase. In light of the aforementioned teachings and the minor differences in variables, there is no evidence indicating the Applicant's specific filter variables are critical to the filtering operation, and it is accordingly not inventive to discover the optimum or workable ranges of filter values by routine experimentation. 
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the filter coefficients because Applicant has not disclosed that the claimed filter coefficients provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected a slight variation in the output as the coefficients may be tailored to create a different result because the coefficients are not exactly the same, however, would still perform at a slight, insignificant difference due to the changes in coefficient values.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ye’s filter coefficients to find an optimal interpolation result and also is prima facie obvious to modify Ye to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design, optimization consideration which fails to patentably distinguish over the prior art of Ye. Merely carrying forward a filtering concept like that disclosed by Ye, and involving only changes in proportion in order to do the same thing as the original invention, by substantially the same means, does not in itself amount to patentability, even though the changes may produce better results than prior inventions, or be optimized for a specific dataset (see MPEP 2144.05(II)(A)).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Cammas et al., US 2009/0219988 A1, hereinafter referred to as Cammas.

Regarding Claim 5, Ye teaches the method of claim 4, as outlined above.
However, Ye does not explicitly disclose a method, wherein communicating comprises: communicating a first portion of the set of coefficient values from the encoder to the decoder, wherein the decoder determines a second portion of the set of coefficient values based on the first portion of the set of coefficient values.
Cammas teaches a method, wherein communicating comprises: communicating a first portion of the set of coefficient values from the encoder to the decoder, wherein the decoder determines a second portion of the set of coefficient values based on the first portion of the set of coefficient values (Cammas [0180] – The field fgs_coding_mode is used to indicate the type of series of coefficients, selected during the encoding, that the decoder can read during the decoding of the compressed data stream to determine the entire coefficient set) (The fgs_coding_mode in Cammas is part of the coefficient values, where the decoder receives data to determine the remainder of the coefficient values).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the teachings in Ye to incorporate the teachings of Cammas that does not send the entire coefficient set, but sends a part of the coefficient values from the encoder to the decoder to then determine the remainder of the coefficient set. One would be motivated as the ability to only send a part of the information assists in lessening the bandwidth, compared to sending the entire coefficient set.

Regarding Claim 6, Ye, in combination, further teaches the method of claim 5, wherein the set of coefficient values are time reversed (Ye Table 4 – The row where the phase (p) is 6 and its inverse 10/16 (or -6/6). Filter coefficients for the phase shift index i and filter coefficients for the phase shift index 16-i have an inverse order relationship).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Alshina et al., “SHVC TEB4: Cross-check Report for Adaptive Up-Sampling Filter (Test 4.2.1)”, hereinafter referred to as Alshina.

Regarding Claim 8, Ye teaches the method of claim 4, as outlined above.
However, Ye does not explicitly disclose a method, wherein the information comprises differences between the set of coefficient values and another set of coefficient values for a different filter.
Alshina teaches a method, wherein the information comprises differences between the set of coefficient values and another set of coefficient values for a different filter (Alshina p.2, 1. Introduction, Point 10 – The difference between the fixed up-sampled filter and the adaptive filter is signaled).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the teachings in Ye and incorporate the teachings of Alshina, which illustrate the difference between filters used. One would be motivated as the difference shows the parameters relating to the phase shift and possibly the use of a new filter from the result of the difference between the filters.






(2) Response to Argument

In the interest of clarity, the sections below correspond to the formatting/sections of the Appellant in their Appeal Brief filed September 9, 2021. 

Grounds of Rejection to be Reviewed on Appeal

Appellant’s Argument 
Appellant is arguing, through the Final Rejection, it is improper for an Examiner to reject a claim under 35 U.S.C. § 103(a) merely by demonstrating that all claimed elements existed in the prior art; instead, it is incumbent upon the Examiner to show that the teachings of the prior art references render all claimed limitations obvious.

Claims 1, 2, 4, 7, 10, and 23-25
Appellant argues on pages 6-9 the Examiner’s rejection of claims 1, 2, 4-10 and 23-25 under 35 U.S.C. § 103 as being unpatentable over Ye be reversed and the claims held patentable that an improper 35 USC 103 rejection was made on the claims because Applicant believes Examiner is engaging in hindsight reasoning by looking for any pattern in Ye’s filter coefficients to support a conclusion of obviousness, already made and the Examiner then argues that “the applicant has not disclosed that the claimed filter coefficients provide an advantage, [are] used for a particular purpose, or solve a stated problem,” stating both of these rationales have been rejected by the Federal Circuit and/or the Patent and Trademark Board of Appeals. Appellant also argues the Examiner makes two arguments to support the legal conclusion of obviousness. 
Appellant argues the Examiner never explains what “result” is being supposedly optimized, the Examiner cannot explain why the change from Ye’s coefficient to those claimed is such a “result effective variable” by asserting the Appellant’s coefficients result from mere “optimization” but never explains what precisely is being optimized. Appellant also argues the Examiner has improperly shifted the burden of proving non-obviousness is clear through no explanation as to why one of ordinary skill in the art would deviate from Ye’s coefficients, nor what “result” — recognized in the prior art — would be achieved by arguing the coefficients of Ye are close to what is being claimed and asserts that it was the applicant’s burden to show why the claimed coefficients were critical to achieving some benefit. 

Examiner respectfully disagrees. 
As stated in the previous actions, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the filter coefficients because Appellant has not disclosed that the claimed filter coefficients provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected a slight variation in the output as the coefficients may be tailored to create a different result because the coefficients are not exactly the same, however, would still perform at a slight, insignificant difference due to the changes in coefficient values. Even though the filters are not identical, it is well known in the art that any slight variance in the filter coefficients would cause some form of change in the output. 
The coefficients in Ye and the present invention are starkly similar. 
The following illustrates the stark similarity between the coefficient set of Ye [-1, 4, -11, 49, 29, -9, 4, -1], from their provisional application indicated below.
The present Claim 1: [-1,3,-9,47,31,-10,4,-1] and [-1,4,-10,31,47,-9,3,-1]. 
The following set of 8 numbers show the difference between the coefficients in Ye and the present invention: [0,1,-2,2,-2,1,0,0], where the inverse order (-6/16 phase offset) would show the same difference in the opposite order. 
The change is merely a fine-tuning in the filter coefficients allowing for a significant number of solutions by small changes made to the coefficients, with no sight of significant changes in the filter. 
Even though in theory a number of changes can be made; because the changes are so slight, routine experimentation can be used in Ye to come up with the coefficients in the present invention. One of ordinary skill in the art understands that any change in filter parameters will affect the outcome of a video, and a tuning will change the outcome to something different, potentially a more optimum output, relative to the user. It would have been prima facie obvious to modify Ye to obtain the invention as specified in the claims because such a modification would have been considered a mere design, optimization consideration which fails to be patentably distinguishable over the prior art of Ye. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For the reasons stated above, the rejection of claims 1, 2, 4-10 and 23-25 under 35 U.S.C. § 103 should be sustained.

Dependent Claims 5 and 6
Appellant argues on page 9 that claims 5 and 6 is depend from claim 1 and are patentable over the prior art for the same reasons as is claim 1 and requests that the Examiner’s rejection of claims 5 and 6 under 35 U.S.C. § 103 be reversed and the claims held patentable. Examiner respectfully disagrees and uses the same arguments from claim 1 as to why the rejection of claims 5 and 6 should be sustained. 
For the reasons stated above, the rejection of claims 5 and 6 should be sustained.

Dependent Claim 8 
Appellant argues on page 9 that claim 8 is depend from claim 1 and is patentable over the prior art for the same reasons as is claim 1 and requests that the Examiner’s rejection of claim 8 under 35 U.S.C. § 103 be reversed and the claim held patentable.  Examiner respectfully disagrees and uses the same arguments from claim 1 as to why the rejection of claim 8 should be sustained. 
For the reasons stated above, the rejection of claim 8 should be sustained.


Respectfully submitted,
Amir Shahnami
/AMIR SHAHNAMI/Examiner, Art Unit 2483                                                                                                                                                                                                        
December 16, 2021
Conferees: 
                                                                                                                                                                                              /JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483        

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.